DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on March 7, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
3.	 Claims 6 and 16 are canceled, rendering the rejection of these claims moot.  Applicant’s arguments and amendments in the Amendment, with respect to the rejections of amended independent Claims 1 and 11, and claims depending therefrom, under 35 U.S.C. 103 have been fully considered and are persuasive in part, as detailed below.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of U.S. Patent App. Pub. No. 20110293103 (Park et al., hereinafter “Park”) and U.S. Patent App. Pub. No. 20140177887 (Roeck).
4.	Original independent Claims 1 and 11 are amended and new independent Claim 21 is added.  Independent Claims 1, 11, and 21 have been considered as discussed below.  
5.	Applicant argues in the Amendment that the cited references do not describe a “high frequency signal” as now recited in amended independent Claims 1 and 11.  U.S. Patent App. Pub. No. 20140177887 (Roeck) is cited as teaching this feature, as discussed below. 

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present Application, the “processing device” of Claim 1 (and claims dependent therefrom) will be interpreted in accordance with 35 U.S.C. 112(f).

Claim Objections
7.	Claims 21 and 22 are objected to because of the following informalities:  Claim 21 recites “the pulse density stream obtain from the audio signal by” which should read “the pulse density stream obtained from the audio signal by.”  Claim 21 recites “the pulse density stream obtain from the audio signal by” which should read “generating, by a processing device, the pulse stream according to zero crossings detected in the audio signal.”  Claim 21 recites “generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time;” which should read “generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time.”  Appropriate correction is required.  (Claim 22 is objected to based on its dependence from Claim 21.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 5, 7, 10-12, 14, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20110293103 (Park et al., hereinafter “Park”) (cited in IDS of March 7, 2022) in view of U.S. Pat. No. 5,668,780 (Hsieh et al., hereinafter “Hsieh) and U.S. Patent App. Pub. No. 20140177887 (Roeck).
With regard to Claim 1, Park describes:
“An apparatus comprising:
a processing device programmed to: (Paragraph 268 describes a processor)
receive an original audio signal; (Figure 10A, near end signal SNV10)
evaluating the pulse density stream with respect to a threshold condition; (Paragraph 140 describes performing VAD by using a threshold and zero crossing detection); and
identifying speech portions of the audio signal corresponding to portions of the pulse density stream meeting the threshold condition.”  (Paragraph 140 describes performing VAD by using a threshold and zero crossing detection). 
However, Park does not explicitly describe:
“add a high-frequency signal to the original signal to obtain an audio signal, the high frequency signal having a frequency and amplitude selected to add zero crossings to portions of the original audio signal including only ambient noise without speech;
generate a pulse stream according to zero crossings detected in the audio signal; and
generate a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time”
Hsieh describes:
“generate a pulse stream according to zero crossings detected in the audio signal; (column 3, lines 6-9 describes a device including a pulse generator 3 that generates a pulse signal lining up with the zero crossings) and
generate a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time”  (column 3, lines 33-36 describes that signal recognizer 4 generates ZCRT, which is the total zero crossing for each frame, which is cited as a “pulse density stream.”)
It would have been obvious to one of ordinary skill in the art to incorporate providing a pulse and pulse density stream as described by Hsieh into the device described by Park, as this allows the removal of other extraneous features of the signal, as described at column 3, lines 13-18 of Hsieh.
Park in view of Hseih does not describe “add a high-frequency signal to the original signal to obtain an audio signal, the high frequency signal having a frequency and amplitude selected to add zero crossings to portions of the original audio signal including only ambient noise without speech.”
However, Roeck describes:
“add a high-frequency signal to the original signal to obtain an audio signal, the high frequency signal having a frequency and amplitude selected to add zero crossings to portions of the original audio signal including only ambient noise without speech.”  (Paragraphs 55 and 56 describe adding a high frequency signal to an original signal to move the signal frequency components.  The frequency of the added signal may be equal to the sampling frequency of the original signal divided by 2, as described in paragraph 57.  By mixing in (adding) the mixing frequency as disclosed in Roeck, the original signal will be frequency shifted, and since ambient noise frequencies are in a different band than speech frequencies, the “zero crossings” added will only correspond to the ambient noise.  This would add zero crossings to portions of the original audio signal including only ambient noise without speech.)
It would have been obvious to one of ordinary skill in the art to incorporate the high frequency signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 2, Park describes “the processing device is programmed to identify the speech portions of the audio signal by identifying portions of the pulse density stream below a threshold value.”  Paragraph 140 of Park describes that voice activity detection is done by using a threshold and a zero crossings method.
With regard to Claim 4, Park does not explicitly teach or suggest this subject matter.
However, Hsieh describes “band-pass filter the original signal to obtain a filtered signal.”  In this regard, column 3, lines 65 to column 4, line 2 of Hsieh describes a device that sends the input audio signal through a bandpass amplifier, which functions to eliminate sounds outside the range of human voices (the bandpass amplifier thus also serves as a bandpass filter).  It would have been obvious to one of ordinary skill in the art to incorporate the bandpass filter as described by Hsieh into the device described by Park, as this allows the removal of non-voice sounds from the signal, as described at column 3, lines 65 to column 4, line 2 of Hsieh.
Park in view of Hsieh does not explicitly describe “add the high frequency signal to the filtered signal to obtain the audio signal.”  However, paragraphs 55-57 of Roeck describe adding a high frequency signal to an original signal.  
It would have been obvious to one of ordinary skill in the art to incorporate the high frequency signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 5, Park in view of Hsieh does not explictly describe “the high frequency signal has a frequency equal to half a sampling frequency of the original signal.”  
However, paragraph 57 of Roeck describes adding a high frequency signal with a frequency equal to half a sampling frequency of the original signal.
It would have been obvious to one of ordinary skill in the art to incorporate the high frequency signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 7, Park does not explicitly describe “the band-pass filter has a passband between 0.3 and 20 kHz.” However paragraph column 3, lines 65 to column 4, line 2 of Hsieh describes that the passband of the bandpass amplifier is set to the range of human voices.  Accordingly, Hsieh recognizes that the passband of a bandpass filter is a result effective variable.  Thus, optimizing this variable would be a matter of routine experimentation.  See MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to incorporate a bandpass amplifier as described by Hsieh into the device described by Park, as this allows the removal of non-voice sounds from the signal, as described at column 3, lines 65 to column 4, line 2 of Hsieh.
With regard to Claim 10, Park describes “a microphone coupled to the processing device, the processing device programmed to derive the audio signal from an output of the microphone.”  (Paragraph 96 describes microphone ME10).
With regard to Claim 11, Park describes:
“A method comprising:
receiving, by a processing device, an original audio signal; (Figure 10A, near end signal SNV10)
evaluating, by the processing device, the pulse density stream with respect to a threshold condition; and (Paragraph 140 describes performing VAD by using a threshold and zero crossing detection); and
identifying, by the processing device, speech portions of the audio signal corresponding to portions of the pulse density stream meeting the threshold condition.”  (Paragraph 140 describes performing VAD by using a threshold and zero crossing detection). 
However, Park does not explicitly describe:
“adding, by the processing device, a high-frequency signal to the original signal to obtain an audio signal, the high-frequency signal having zero crossings between each pair of contiguous samples of the high-frequency signal;
generating, by the processing device, a pulse stream according to zero crossings detected in the audio signal;
generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time;”
Hsieh describes:
“generating, by the processing device, a pulse stream according to zero crossings detected in the audio signal; (column 3, lines 6-9 describes a device including a pulse generator 3 that generates a pulse signal lining up with the zero crossings) and
generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time”  (column 3, lines 33-36 describes that signal recognizer 4 generates ZCRT, which is the total zero crossing for each frame, which is cited as a “pulse density stream.”)
It would have been obvious to one of ordinary skill in the art to incorporate providing a pulse and pulse density stream as described by Hsieh into the device described by Park, as this allows the removal of other extraneous features of the signal, as described at column 3, lines 13-18 of Hsieh.
Park in view of Hseih does not describe “adding, by the processing device, a high-frequency signal to the original signal to obtain an audio signal, the high-frequency signal having zero crossings between each pair of contiguous samples of the high-frequency signal.”
However, Roeck describes:
“adding, by the processing device, a high-frequency signal to the original signal to obtain an audio signal, the high-frequency signal having zero crossings between each pair of contiguous samples of the high-frequency signal.”  (Paragraphs 55 and 56 describe adding a high frequency signal to an original signal to move the signal frequency components.  The frequency of the added signal may be the original signal frequency divided by 2, as described in paragraph 57.  This would have zero crossings between each pair of contiguous samples of the high-frequency signal.)
It would have been obvious to one of ordinary skill in the art to incorporate the high frequency signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 12, Park describes “identifying the speech portions of the audio signal by identifying portions of the pulse density stream below a threshold value.”  Paragraph 140 of Park describes that voice activity detection is done by using a threshold and a zero crossings method.
With regard to Claim 14, Park does not explicitly teach or suggest this subject matter.
However, Hsieh describes “band-pass filtering the original signal to obtain a filtered signal.”  In this regard, column 3, lines 65 to column 4, line 2 of Hsieh describes a device that sends the input audio signal through a bandpass amplifier, which functions to eliminate sounds outside the range of human voices (the bandpass amplifier thus also serves as a bandpass filter).  It would have been obvious to one of ordinary skill in the art to incorporate the bandpass filter as described by Hsieh into the device described by Park, as this allows the removal of non-voice sounds from the signal, as described at column 3, lines 65 to column 4, line 2 of Hsieh.
Park in view of Hsieh does not explicitly describe “adding the high frequency signal to the filtered signal to obtain the audio signal.”  However, paragraphs 55-57 of Roeck describe adding a high frequency signal to an original signal.  
It would have been obvious to one of ordinary skill in the art to incorporate the high frequency signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 17, Park does not explicitly describe “the band-pass filter has a passband between 0.3 and 20 kHz.” However paragraph column 3, lines 65 to column 4, line 2 of Hsieh describes that the passband of the bandpass amplifier is set to the range of human voices.  Accordingly, Hsieh recognizes that the passband of a bandpass filter is a result effective variable.  Thus, optimizing this variable would be a matter of routine experimentation.  See MPEP 2144.05.  Moreover, it would have been obvious to one of ordinary skill in the art to incorporate a bandpass amplifier as described by Hsieh into the device described by Park, as this allows the removal of non-voice sounds from the signal, as described at column 3, lines 65 to column 4, line 2 of Hsieh.
With regard to Claim 20, Park describes “deriving the audio signal from an output of a microphone coupled to the processing device.”  (Paragraph 96 describes microphone ME10).
With regard to Claim 21, Park describes:
“A method comprising:
measuring ambient noise in an environment with a microphone, the ambient noise not including speech; (Paragraph 96 describes microphone ME10 for gathering sound such as ambient noise).
However, Park does not explicitly describe:
“selecting an amplitude for an added signal such that when the added signal is added to the ambient noise to obtain an audio signal, no samples of a pulse density stream are below a threshold pulse density for detecting speech,
the pulse density stream obtain from the audio signal by:
generating, by a processing device, a pulse stream according to zero crossings detected in the audio signal; and
generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time.”
Hsieh describes:
“the pulse density stream obtained from the audio signal by:
generating, by the processing device, a pulse stream according to zero crossings detected in the audio signal; (column 3, lines 6-9 describes a device including a pulse generator 3 that generates a pulse signal lining up with the zero crossings.   Please note, the claim does not recite any particular minimum number of pulses in the pulse stream, and does not require that every zero crossing create a pulse in the pulse stream.  The claim only requires the pulse streams is generated “according to zero crossings”.  Thus, a “pulse stream” with a single pulse would read on “a pulse stream” as recited in Claim 21.) and
generating, by the processing device, a pulse density stream according to the pulse stream indicating frequency of occurrence of pulses in the pulse stream over time.”  (column 3, lines 33-36 describes that signal recognizer 4 generates ZCRT, which is the total zero crossing for each frame, which is cited as a “pulse density stream.”)
It would have been obvious to one of ordinary skill in the art to incorporate providing a pulse and pulse density stream as described by Hsieh into the device described by Park, as this allows the removal of other extraneous features of the signal, as described at column 3, lines 13-18 of Hsieh.
Park in view of Hseih does not describe “selecting an amplitude for an added signal such that when the added signal is added to the ambient noise to obtain an audio signal, no samples of a pulse density stream are below a threshold pulse density for detecting speech.”
However, Roeck describes:
“selecting an amplitude for an added signal such that when the added signal is added to the ambient noise to obtain an audio signal, no samples of a pulse density stream are below a threshold pulse density for detecting speech.”  (Paragraphs 55 and 56 describe adding a high frequency signal to an original signal to move the signal frequency components in the original ambient noise signal to create an audio signal.  As noted above, the “pulse stream” could be a single pulse, and thus only a single sample would need to be below the threshold for detecting speech.  As paragraph 140 of Park indicates that some of the data may not meet the threshold, Park in view of Roeck renders obvious this claim feature)
It would have been obvious to one of ordinary skill in the art to incorporate the added signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.
With regard to Claim 22, Park in view of Hsieh does not explicitly describe “the added signal has zero crossings between each pair of contiguous samples of the added signal.”  However, paragraph 57 of Roeck describes an added signal with a frequency equal to half a sampling frequency of the original signal.  Such an added signal would have zero crossings between each pair of contiguous samples of the added signal.
It would have been obvious to one of ordinary skill in the art to incorporate the added signal as described by Roeck into the device described by Park in view of Hseih, as this allows the movement of frequency signal components, as described at paragraph 55 of Roeck.

9.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hsieh and Roeck and further in view of U.S. Patent No. 4,048,448 (Canniff et al. hereinafter “Canniff”).
With regard to Claim 8, Park describes “the processing device is further programmed to generate the pulse density stream and evaluate the pulse density stream with respect to a threshold by: identifying portions of the filtered stream having lower amplitude than the threshold condition.”  (Paragraph 140 of Park describes that a variety of values may be compared to one or more thresholds to perform voice activity detection using a zero crossing detection method.)
However, Park in view of Hsieh and Roeck does not explicitly describe “low-pass filtering the pulse stream to obtain a filtered stream.”  However, column 3, lines 50-52 of Canniff describe a device that sends a pulse stream through a low pass filter.  It would have been obvious to one of ordinary skill in the art to incorporate a low pass filter as described by Canniff into the device described by Park in view of Hsieh and Roeck, as this allows removal of additional extraneous features of the pulse stream, as described at column 3, lines 13-18 of Hsieh. 
With respect to Claim 18, Park describes “generating the pulse density stream and evaluating the pulse density stream with respect to the threshold condition comprises: identifying portions of the filtered stream having lower amplitude than the threshold value.”  (Paragraph 140 of Park describes that a variety of values may be compared to one or more thresholds to perform voice activity detection using a zero crossing detection method.)
However, Park in view of Hsieh and Roeck does not explicitly describe “low-pass filtering the pulse stream to obtain a filtered stream.”  However, column 3, lines 50-52 of Canniff describe a device that sends a pulse stream through a low pass filter.  It would have been obvious to one of ordinary skill in the art to incorporate a low pass filter as described by Canniff into the device described by Park in view of Hsieh and Roeck, as this allows removal of additional extraneous features of the pulse stream, as described at column 3, lines 13-18 of Hsieh. 

10.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hsieh and Roeck and further in view of U.S. Patent No. 6,765,931 (Rabenko et al. hereinafter “Rabenko”).
With regard to Claim 9, Park in view of Hsieh and Roeck does not explicitly describe “the processing device is further programmed to adjust the threshold condition according to statistical values based on the audio signal.”  However, Column 63, lines 12-18 of Rabenko describe that the voice activity detector may use an adaptive threshold when using zero crossings to detect voice, and the threshold may be adaptive based on the audio signal (Column 62, line 61 to column 63, line 11).
It would have been obvious to one of ordinary skill in the art to incorporate a variable threshold as described by Rabenko into the device described by Park in view of Hsieh and Roeck, as this allows for changes in the background noise level, as described at column 62, lines 61-66 of Rabenko.
With regard to Claim 19, Park in view of Hsieh and Roeck does not explicitly describe “adjusting the threshold condition according to statistical values based on the audio signal.”  However, Column 63, lines 12-18 of Rabenko describe that the voice activity detector may use an adaptive threshold when using zero crossings to detect voice, and the threshold may be adaptive based on the audio signal (Column 62, line 61 to column 63, line 11).
It would have been obvious to one of ordinary skill in the art to incorporate a variable threshold as described by Rabenko into the device described by Park in view of Hsieh and Roeck, as this allows for changes in the background noise level, as described at column 62, lines 61-66 of Rabenko.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 5,732,392 (Mizuno et al.) also detects speech using a zero crossing method.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656